Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathiche et al. (US 20180233145 A1, hereinafter “Bathiche”).  
Regarding claim 1, Bathiche discloses a lighting device comprising: 
a light source unit ([0071]); 
a first communication unit configured to receive library data from a mobile terminal ([0114], [0106], [0105]); 
a storage unit configured to store the library data ([0107]); 
a second communication unit configured to receive a control message indicating an execution command of a library corresponding to the library data from a control device ([0108]); and 
a processor configured to control the light source unit to execute the library in accordance with the control message, wherein the processor is configured to control an operation timing of the light source unit by sequentially receiving the control message over a predetermined number of times at an initial execution of the library ([0109], [0038]: the various logic processors configured and/or programmed to interpret signals/data from the physical measurement devices. For example, a "microphone" may be used to refer to the device that translates acoustic energy to an electrical signal, the analog-to-digital converter that converts the electrical signal to digital data, the on-board application-specific-integrated-circuit that pre-

Regarding claim 2, Bathiche discloses the lighting device of claim 1, wherein the processor is configured to control the operation timing of the light source unit in accordance with a sequence number included in each of a plurality of control messages sequentially received (0054]-[0056]: Accordingly, during synchronization, the internal clock of either or both devices may be adjusted to match the reference clock. In this manner, the two intelligent assistant computing devices can achieve a shared sense of time. In other examples, synchronization may occur without adjusting or altering a device's internal clock. Rather, for example, an intelligent assistant computing device may merely record an offset between its own internal clock and the reference clock, such that it can report events to other devices relative to the reference clock rather than its own internal clock. As examples, the reference clock may be the internal clock maintained by an intelligent assistant computing device, the reference clock as modified by a sync offset, a clock maintained by local network infrastructure (e.g., a wireless router or modem), a clock maintained by a remote timekeeping service (e.g., an Internet Service Provider or intelligent assistant computing device manufacturer), etc; [0030]: At a contextually appropriate time, the commitment engine may deliver one or more messages and/or execute one or more actions that are associated with one or more commitments. Commitment engine 222 may store messages in a message queue 224 or cause one or more output devices 226 to light emitter(s) 232). 

Regarding claim 3, Bathiche discloses the lighting device of claim 2, wherein the processor is configured to control the operation timing of the light source unit in accordance with a sequence number included in a subsequent control message, in case that a specific control message among the plurality of control messages is not received ([0071]: the intelligent assistant computing device may include a set of several signal emitters, and each signal emitter of the set may emit a separate instance of the position calibration signal, without user intervening then light emit signals may emit the sequence, [0072]: This is indicated in FIG. 7A by the different fill pattern used in each of the signal emitters 702). 

Regarding claim 4, Bathiche discloses the lighting device of claim 3, wherein the processor is configured to control the light source unit to execute the library from a corresponding time point in accordance with the sequence number included in the subsequent control message ([0114] [0115]: routine, library.. and the corresponding time to when the library would be executed).  

Regarding claim 5, Bathiche discloses the lighting device of claim 1, wherein the processor is configured to receive a sync packet at predetermined intervals for checking whether to perform the library, after transmission of the plurality of control messages ([0046]: the entity identity 312, position 314, and status 316 may take the form of a discrete data packet including a series of values and/or labels describing the information gathered by the entity tracker.).



Regarding claim 7, Bathiche discloses the lighting device of claim 6, wherein the processor is configured to control the operation timing of the light source unit to perform the library from a time point where the sync packet is received, in case that the plurality of control messages are not received ([0060]: For example, if the reference clock is currently at 0:00:00, then the signal emission time may indicate that the position calibration signal was emitted at 0:00:00, even if, for example, the internal clock of the second intelligent assistant computing device currently reports a different time (control messages not received so there is a offset). In a different scenario, the signal emission time may be reported according to the internal clock of the second intelligent assistant, along with accompanying data describing the offset between the reported time and the reference clock). 

Regarding claim 8, Bathiche discloses the lighting device of claim 1, wherein the library data comprises library identification information for identifying the library, information indicating a color or brightness of light output by the light source unit, and information on a pattern of the light output by the light source unit ([0029], [0072], [0074]).  

Regarding claim 9, Bathiche discloses the lighting device of claim 1, wherein the control message comprises library identification information for identifying the library ([0029]).  

Regarding claim 10, Bathiche discloses the lighting device of claim 9, wherein the processor is configured to search for the library identification information through the storage unit, and to control the light source unit to output a light pattern corresponding to the searched library identification information in case that the library identification information is searched for in the library data ([0072]). 

Regarding claim 11, Bathiche discloses a performance system comprising: 
a control device configured to generate a control message indicating an execution command of a library ([0114], [0030]); 
a transmission device configured to transmit the generated control message ([0112]: the instructions described herein alternatively may be propagated by a communication medium (e.g., an electromagnetic signal, an optical signal, etc.) that is not held by a physical device for a finite duration.); 
a plurality of repeaters configured to transfer the control message, received from the transmission device, in a broadcasting method ([0030]: At a contextually appropriate time, the commitment engine may deliver one or more messages and/or execute one or more actions that are associated with one or more commitments. Commitment engine 222 may store messages in a message queue 224 or cause one or more output devices 226 to generate output.); and 
a plurality of lighting devices configured to store library data corresponding to the library and to execute the library using the stored library data in accordance with the control  

Regarding claim 12, Bathiche discloses the performance system of claim 11, wherein each of the lighting devices is configured to control the operation timing of the light source unit included in the lighting device, in accordance with a sequence number included in each of a plurality of control messages sequentially received (0054]-[0056]: Accordingly, during synchronization, the internal clock of either or both devices may be adjusted to match the reference clock. In this manner, the two intelligent assistant computing devices can achieve a shared sense of time. In other examples, synchronization may occur without adjusting or altering a device's internal clock. Rather, for example, an intelligent assistant computing device may merely record an offset between its own internal clock and the reference clock, such that it can report events to other devices relative to the reference clock rather than its own internal clock. As examples, the reference clock may be the internal clock maintained by an intelligent assistant computing device, the reference clock as modified by a sync offset, a clock maintained by local network infrastructure (e.g., a wireless router or modem), a clock maintained by a remote timekeeping service (e.g., an Internet Service Provider or intelligent assistant computing device manufacturer), etc; [0030]: At a contextually appropriate time, the commitment engine may deliver one or more messages and/or execute one or more actions that are associated with one or more commitments. Commitment engine 222 may store messages in a message queue 224 or cause one or more output devices 226 to light emitter(s) 232). 

Regarding claim 13, Bathiche discloses the performance system of claim 12, wherein each of the lighting devices is configured to control the operation timing of the light source unit in accordance with a sequence number included in a subsequent control message in case that a specific control message among the plurality of control messages is not received ([0060]: For example, if the reference clock is currently at 0:00:00, then the signal emission time may indicate that the position calibration signal was emitted at 0:00:00, even if, for example, the internal clock of the second intelligent assistant computing device currently reports a different time (control messages not received so there is a offset). In a different scenario, the signal emission time may be reported according to the internal clock of the second intelligent assistant, along with accompanying data describing the offset between the reported time and the reference clock). 

Regarding claim 14, Bathiche discloses the performance system of claim 13, wherein each of the lighting devices is configured to control the light source unit to execute the library from a corresponding time point in accordance with the sequence number included in the subsequent control message ([0114] [0115]: routine, library.. and the corresponding time to when the library would be executed).  

Regarding claim 15, Bathiche discloses the performance system of claim 11, wherein each of the lighting devices is configured to receive a sync packet at predetermined intervals for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
8/28/2021